Citation Nr: 1036740	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative residuals of the lower back on an extraschedular 
basis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1985 to October 
1985 and served on active duty for training from April to August 
1992 and in August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In June 2008, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

In January 2008 and February 2009, the Board remanded the present 
matter for additional development and due process concerns.  

The record includes a February 2007 statement from the Veteran's 
representative establishing a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) and a formal application 
for TDIU signed by the Veteran.  The Board notes that in the 
previous February 2009 VA decision, the claim for TDIU was 
referred to the RO for appropriate action.  Since that time, the 
case law has determined that TDIU is an element of all appeals of 
an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In addition, VA General Counsel held that when the 
issue of entitlement to an extraschedular rating or a TDIU rating 
for a particular service-connected disability or disabilities is 
raised in connection with a claim for an increased rating for 
such disability or disabilities, the Board would have 
jurisdiction to consider that issue and if the Board determines 
that further action by the RO is necessary with respect to the 
issue, the Board should remand that issue.  VAOPGCPRPEC 6-96; see 
also, Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  Therefore, the 
Board has jurisdiction to decide that claim at this time.  

During the June 2008 hearing, the Veteran stated that he 
had thrombophlebitis of the left arm as well as the right 
and did not know why his claim for thrombophlebitis was 
evaluated as just in the right arm.  Therefore, a claim 
for entitlement to service connection for thrombophlebitis 
of the left arm is referred to the RO for appropriate 
action.  See 38 C.F.R. § 3.155.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As previously stated, the Veteran has submitted a formal claim 
for TDIU.  The Veteran stated that he became too disabled to work 
in June 2006 and left his last job because of his service-
connected back condition.  In the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran 
should be afforded a VA examination to obtain a medical opinion 
in order to determine the effect of the Veteran's service-
connected disabilities on his ability to work.  Such an opinion 
is necessary for a determination on the merits of the claim.  See 
38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition to the issue of TDIU, entitlement to a higher rating 
on an extraschedular basis for service-connected low back 
disability is also on appeal.  Both issues require consideration 
of the effect of service-connected disability on the Veteran's 
employment.  Thus, any determination regarding the remanded issue 
of entitlement to TDIU could impact the issue for increased 
rating on an extraschedular basis.  The issues are inextricably 
intertwined and the Board must defer consideration of these 
issues at this time.  Harris, 1 Vet. App. at 180.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
severity of his service-connected 
disabilities (post-operative residuals of a 
back injury, 20 percent disabling and scar, 
right forearm, 10 percent; and the 
following condition rated noncompensably 
disabling: bilateral pes planus; 
thrombophlebitis, right arm; lichen 
simplex, bilateral feet; and right thumb 
strain) and whether they render him unable 
to secure and follow a substantially 
gainful occupation.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether it is at least as likely as not 
the Veteran's service-connected 
disabilities (post-operative residuals of a 
back injury, 20 percent disabling and scar, 
right forearm, 10 percent; and the 
following condition rated noncompensably 
disabling: bilateral pes planus; 
thrombophlebitis, right arm; lichen 
simplex, bilateral feet; and right thumb 
strain) without regard to his age or the 
impact of any nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

Complete rationale for any opinion should 
be provided.  

2.  Then, readjudicate the Veteran's claims 
on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remains adverse to the 
appellant, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


